Notwithstanding what was said in Vail v. Seaborg, 120 Wash. 126,207 P. 15, by both the majority and minority opinions, the effect of this decision is to vest in the fisheries board absolute and unlimited legislative power. No longer will they be held to be invested with merely the details of the regulation of the state's property in the fish and fish waters. The decision proves that such a law may become unrepresentative, tyrannical and arbitrary by its operation. By the complaint in this case, the sufficiency of which is all we have before us, there is undoubtedly a most tyrannical and arbitrary action on the part of the state fisheries board in this matter. The facts alleged may not be correct, but that is a question to be determined by a trial. That question, as was said in Vail v. Seaborg, supra, is a mere question of detail in dealing with the state's property.
For these and the reasons stated by me in the prevailing opinion in McMillan v. Sims, 129 Wash. 516, 225 P. 240, and by Judge Tolman in his dissenting opinion in Vail v. Seaborg,supra, I am compelled to dissent from this opinion.
TOLMAN and PEMBERTON, JJ., concur with HOLCOMB, J. *Page 274